DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-29, 37, 40, 42 and 45-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohla et al. (hereinafter Hohla) (7,146,983).
Regarding claim 25:  Hohla discloses a memory configured to store instructions (Fig. 2C, computer workstation 104); and a processor (Fig. 2C, computer workstation 104) configured to execute the instructions to:  acquire comparison information regarding of a first iris image and a second iris image (According to the invention, the method finds further utility by aligning the second image with the first acquired image, preferably by comparing the markers in the respective images or, alternatively, by comparing other corresponding characteristic features in the respective images. Similar to other aspects of the invention described herein, development of the photo-refractive treatment is accomplished by aligning the diagnostic measurement with the 
Regarding claim 26:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the display image includes an image in which the content of the comparison information is superimposed on the a first iris image (As an additional side benefit, when the patient lies down and the iris I image (FIGS. 2C and 5) is acquired, the iris matching algorithm can determine not only the translation, scaling, rotation, and skew to match the actual iris image 206, but can also validate the eye E that is being operated on. The iris-matching algorithm thus acts as a failsafe mechanism to ensure that a particular laser treatment is in fact the appropriate treatment for this patient rather than another patient. Similarly, it acts as a failsafe mechanism to ensure that the proper eye E is being operated on, as even the two irises of a single patient have different descriptive features. These failsafe mechanisms are especially useful in distributed systems, where the diagnostic information is acquired at a first location, the treatment is developed at a second location, which is subsequently applied at a third location. The system can provide a warning if it cannot match the features of the iris.  Like aiming of the laser system 106, validation can be done automatically or manually, using a display with the iris image data 148 superimposed over the iris image from the camera 154., col. 17, ln. 14-34).
Regarding claim 27:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the display image includes an image in which the content of the comparison information is superimposed on a photograph of an eye (Like aiming of the laser system 106, validation can 
Regarding claim 28:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the display image includes an image indicating the content of the comparison information in association with positions in the iris by arranging the content of the comparison information in a shape of the iris (Figs. 8A and 8B).
Regarding claim 29:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the display image includes an image indicating feature amounts extracted from the first iris image (Turning to FIGS. 7 and 8A 8B, shown is an alternative technique to employ a previously captured image of an iris I to insure appropriate alignment of a laser treatment with the calculated treatment profile. Generally, FIG. 8A illustrates a display 252 provided by the camera 154 of the laser system 106 in FIG. 2C. On the left is captured iris I image data 250 captured when a refractive diagnostic tool was used to determine the refractive characteristics of the eye E. From this data, and coaligned with this iris I image data 250, a treatment profile had been developed. On the right side of the display 252 is real time iris I image 254, which is returned by the camera 154 of the laser system 106. As can be seen, the real time image 254 is slightly rotationally misaligned compared to the captured image data 250. This provides the physician with an opportunity to realign the patient's eye E, yielding in FIG. 8B a properly aligned real time iris I image 256. Preferably, the display includes reference axes that allow the physician to easily determine rotational misalignment. The system could also provide, for example, a cursor that the physician could place over identifying features to determine precisely the rotational location relative to the axis., col. 14, ln. 17-38).
Regarding claim 37:  Hohla satisfies all the elements of claim 29.  Hohla further discloses wherein the display image includes display of information indicating an extraction quality of the feature amounts (Figs. 8A and 8B and col. 14, ln. 17-38).
Regarding claim 40:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the display image includes an image indicating contents of comparison information regarding of a first iris image and a second iris image (Figs. 8A and 8B and col. 14, ln. 17-38).
Regarding claim 42:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the display image includes display of information indicating a matching degree of the iris comparison (As an additional side benefit, when the patient lies down and the iris I image (FIGS. 2C and 5) is acquired, the iris matching algorithm can determine not only the translation, scaling, rotation, and skew to match the actual iris image 206, but can also validate the eye E that is being operated on. The iris-matching algorithm thus acts as a failsafe mechanism to ensure that a particular laser treatment is in fact the appropriate treatment for this patient rather than another patient. Similarly, it acts as a failsafe mechanism to ensure that the proper eye E is being operated on, as even the two irises of a single patient have different descriptive features. These failsafe mechanisms are especially useful in distributed systems, where the diagnostic information is acquired at a first location, the treatment is developed at a second location, which is subsequently applied at a third location. The system can provide a warning if it cannot match the features of the iris., col. 17, ln 14-30).
Regarding claim 45:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the processor further configured to execute the instructions to perform the iris comparison and generate the comparison information (Figs. 8A and 8B and col. 14, ln. 17-38).
Regarding claim 46:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the processor further configured to execute the instructions to display the 
display image (Figs. 8A and 8B and col. 14, ln. 17-38).
Regarding claim 47:  The structural elements of apparatus claim 25 perform all of the steps of method claim 47.  Thus, claim 47 is rejected for the same reasons discussed in the rejection of claim 25.
Regarding claim 48:  Arguments analogous to those stated in the rejection of claim 25 are applicable.  A non-transitory computer readable medium having stored thereon a program is inherently taught as evidenced by computer workstation 104 and various memories stored therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 35-36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohla in view of Kondo et al. (hereinafter Kondo) (US 2003/0152252 A1).
Regarding claim 30:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the feature amounts (Turning to FIGS. 7 and 8A 8B, shown is an alternative technique to employ a previously captured image of an iris I to insure appropriate alignment of a laser treatment with the calculated treatment profile. Generally, FIG. 8A illustrates a display 252 provided by the camera 154 of the laser system 106 in FIG. 2C. On the left is captured iris I image data 250 captured when a refractive diagnostic tool was used to determine the refractive characteristics of the eye E. From this data, and coaligned with this iris I image data 250, a treatment profile had been developed. On the right side of the display 252 is real time iris I image 254, which is returned by the camera 154 of the laser system 106. As can be seen, the real time image 254 is slightly rotationally misaligned compared to the captured image data 250. This provides the physician with an opportunity to realign the patient's eye E, yielding in FIG. 8B a properly aligned real time iris I image 256. Preferably, the display includes reference axes that 
	Hohla fails to specifically address include a plurality of blocks; and wherein a code extracted; is set for each of the plurality of blocks.
	Kondo discloses include a plurality of blocks (Fig. 13); and wherein a code extracted (Fig. 13); is set for each of the plurality of blocks (Fig. 13).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include include a plurality of blocks; and wherein a code extracted; is set for each of the plurality of blocks in order to show a result of the comparison between the registered iris code and the N iris codes for authentication as taught by Kondo (par. 109).
Regarding claim 31:  Hohla in view of Kondo satisfy all the elements of claim 30.  
Hohla fails to specifically address wherein the code has one value selected from at least three types of values.
Kondo discloses wherein the code has one value selected from at least three types of values (FIG. 13 is a diagram for showing the result of the comparison between the registered iris code and the N iris codes for authentication. The iris codes 1 through N for authentication shown in FIG. 13 have already been subjected to the rotation compensation matching so as to be shifted to positions for minimizing the hamming distances. Specifically, the ith bit positions in the codes all correspond to the same position in the iris pattern. Also, in FIG. 13, each iris code for authentication is divided into M blocks, and a block having a hamming distance larger than a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the code has one value selected from at least three types of values in order to show the result of the comparison between the registered iris code and the N iris codes for authentication as taught by Kondo (par. 109).
Regarding claim 35:  Hohla in view of Kondo satisfy all the elements of claim 30.  
Hohla fails to specifically address wherein at least one of a matching region, a non-matching region, and a noncomparable region in the iris comparison is determined based on the code.
Kondo discloses wherein at least one of a matching region, a non-matching region, and a noncomparable region in the iris comparison is determined based on the code (Therefore, in this 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one of a matching region, a non-matching region, and a noncomparable region in the iris comparison is determined based on the code in order to generate an ultimate comparison score as taught by Kondo (par.112).
Regarding claim 36:  Hohla in view of Kondo satisfy all the elements of claim 30.  Hohla further discloses wherein the display image (Figs. 8A and 8B and col. 14, ln. 17-38).
	Hohla fails to specifically address includes an image in which images each indicating a value of the code are arranged in a ring shape so as to correspond to the positions in the iris.
	Kondo discloses includes an image in which images each indicating a value of the code are arranged in a ring shape so as to correspond to the positions in the iris (Fig. 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include includes an image in which images each indicating a value of the code are arranged in a ring shape so as to correspond to the positions in the iris in order to determine analysis zones.
Regarding claim 38:  Hohla satisfies all the elements of claim 25.  Hohla further discloses wherein the display image (Figs. 8A and 8B and col. 14, ln. 17-38).
	Hohla fails to specifically address includes an image indicating at least one of a matching region, a non-matching region, and a non-comparable region in the iris comparison.
Kondo discloses includes an image indicating at least one of a matching region, a non-matching region, and a non-comparable region in the iris comparison (Therefore, in this embodiment, a plurality of comparison results are synthesized and integrated to generate an ultimate comparison score (A4). Thus, in the case where the positions of the extraneous light reflection are respectively different in the plural iris images, the influence of the extraneous light reflection on the accuracy in the personal authentication can be eliminated. Herein, a "comparison score" means a scholar value representing the matching degree resulting from the comparison between two iris codes. In each embodiment of the invention, a ratio in the number of mismatch bits to all compared bits, namely, the hamming distance, is used as the "comparison score"., par. 112).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include includes an image indicating at least one of a matching region, a non-matching region, and a non-comparable region in the iris comparison in order to generate an ultimate comparison score as taught by Kondo (par.112).
Allowable Subject Matter
Claims 32-34, 39, 41 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664